DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-6, the cited prior art of record does not teach or suggest an apparatus with over other claim features “the two radiating portions are located at different sides of the border frame and at two opposite sides of an electronic component, the border frame receives the electronic component therein and is slidable relative to the electronic component; the first feed portion and the second feed portion are electrically coupled to the two radiating portions and configured to supply current to the two radiating portions respectively.” as recited in claim 1.
In regards to claims 7-14, the cited prior art of record does not teach or suggest an apparatus with over other claim features “the first feed portion and the second feed portion are electrically coupled to the two radiating portions and configured to supply current to the two radiating portions respectively; wherein the electronic component is received in the border frame and is slidable relative to the border frame, the two radiating portions are located at two opposite sides of the electronic component.” as recited in claim 7.
The claim in the application are deemed to an nonobvious improvement over the prior art Hsiao et al [US 2020/0076059 A1] who teaches The first antenna, the second antenna, the third antenna, and the fourth antenna cooperatively form a first multiple-input multiple-output (MIMO) antenna to provide a 4.times.4 multiple-input multiple-output function in a second frequency band. The first antenna, the second antenna, the third antenna, and the fifth antenna cooperatively form a second MIMO antenna to 
The primary reason of allowance of the claims is improvement with the two radiating portions are located at different sides of the border frame and at two opposite sides of an electronic component, the border frame receives the electronic component therein and is slidable relative to the electronic component; the first feed portion and the second feed portion are electrically coupled to the two radiating portions and configured to supply current to the two radiating portions respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844